981 A.2d 1233 (2009)
411 Md. 81
Rungrudee NONCEEYA
v.
LONE STAR STEAKHOUSE.
No. 18, September Term, 2009.
Court of Appeals of Maryland.
October 7, 2009.
C. Matthew Hill, Murnaghan Appellate Advocacy Fellow (Public Justice Center of Baltimore, Niti Crupiti, Wheaton), on brief, for Petitioner.
Robert P. Floyd, III (Constangy, Brooks & Smith, LLP, Fairfax, VA), on brief, for Respondent.
Nadia J. Firozvi, Parag Rajendra Khandhar, Asian Pacific American Legal Resource Center, Washington, DC, Amici Curiae.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.
PER CURIAM ORDER.
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 7th day of October, 2009,
ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is hereby, dismissed with costs, the *1234 petition having been improvidently granted.
  /s/ Robert M. Bell
  Chief Judge